Citation Nr: 0636226	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-32 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 2005 the veteran testified before a decision 
review officer (DRO) at the RO.  A transcript of that hearing 
is of record.


FINDING OF FACT

A low back disability did not have its onset during service 
and is not otherwise related to any inservice injury or 
disease.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

VA satisfied the duty to notify by a pre initial adjudication 
letter in July 2002 and post-adjudication letters in 
September 2003, August 2005 and March 2006.  The July 2002 
letter informed the veteran that evidence to show that his 
claimed condition was chronic includes evidence of treatment 
during service since discharge and evidence of a current 
condition and its relationship to an in-service injury or 
disease.  He was told to submit any private treatment records 
for any claimed disability and that he could submit competed 
Authorization for Release of Information forms to VA, but 
that he had the ultimate responsibility of obtaining 
treatment records.  

The September 2003 and August 2005 letters further advised 
the veteran of what the evidence must show to substantiate 
his claim for service connection.  Specifically, these 
letters informed the veteran that the evidence must show an 
injury or disease in service, or an event in service causing 
an injury or disease; a current disability; and a 
relationship between a current disability and service.  He 
was also informed that VA was responsible for obtaining 
relevant records from any federal agency and that VA would 
make reasonable efforts to obtain records from other than a 
federal agency.  The March 2006 letter provided VCAA notice 
as to the assignment of disability ratings and effective 
dates, should the claim for service connection be granted.  

The July 2002 letter substantially complied with the content 
and timing requirements.  Any defects were cured by the 
letters from the RO in September 2003 and August 2005.  The 
veteran has not been prejudiced by any defect in the timing 
of the VCAA notice, as he has had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, he presented additional argument in his testimony 
before the DRO in November 2005.  Additional medical evidence 
was subsequently obtained as were VA medical examinations of 
the veteran's back in December 2003 and April 2006.  For this 
reason, the veteran has not been prejudiced by the timing of 
the VCAA notice.

The Court has held that VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Here, the veteran was not provided notice 
regarding disability ratings or effective dates until after 
the initial adjudication.  However, as the Board is denying 
his claim for service connection, any questions as to the 
assignment of a disability rating or an effective date are 
moot.  

Records and reports from VA and non-VA health providers have 
been obtained.  The Board notes that the veteran has 
indicated that he receives disability benefits from the 
Social Security Administration (SSA) and previously received 
Workers' Compensation.  However, neither the veteran nor his 
representative has indicated that the SSA or Workers' 
Compensation records contain evidence as to the critical 
element in this case, a nexus between his claimed disability 
and his military service.  Nor would such nexus evidence be 
expected to appear in such records.  The veteran's claims 
file does contain, however, his service medical records and 
pertinent medical reports, which clearly demonstrate that the 
veteran injured his back many years after service.  A VA 
examination addressing the etiology of the veteran's 
disability is also of record.  Thus, to remand this case for 
records that would serve no useful purpose, except to further 
delay the veteran's appeal, must be avoided.  See Brock v. 
Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated to 
obtain records which are not pertinent to the issue on 
appeal.]  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Service Connection

38 U.S.C. § 7104 (West 2002) indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a chronic disease, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  The regulations state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The veteran contends that he fell off a fire truck during 
service and injured both his back and his ankle.  He asserts 
that his present low back disorder is the result of that 
injury.  After carefully reviewing and weighing the probative 
and persuasive evidence of record, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim. 

Service medical records document an ankle injury in May 1973, 
resulting from a fall from a cement wall at the fire station.  
During the November 2005 DRO hearing, the veteran testified 
that he injured his back in the same incident that he injured 
his ankle.  Service medical records contain no mention of 
complaints or treatment of the veteran's back.  A discharge 
report of medical examination in August 1973 indicates that 
the veteran's spine was normal.  An associated report of 
medical history, completed by the veteran, indicates that he 
had never had nor then had recurrent back pain.

Post service, the first evidence of low back pain is found in 
July 1987 notes of the Baptist Memorial Hospital.  The 
veteran was admitted to this hospital following a fall caused 
by an electrical shock at work on July 22, 1987.  The notes 
state that the veteran had mild lumbar tenderness.  The notes 
also state that the veteran was apparently knocked backwards 
and landed on his sacrum, struck his head on a metal pipe and 
lost consciousness.  A September 1987 clinic note, from the 
same hospital, reports that the veteran had a three month 
history of low back pain following a fall at work.  

In 1988 and 1989, the veteran had several back surgeries.  In 
May 1989, the veteran underwent laminectomies, discectomies 
and facetectomies, either partial or total, of L5, L4, and 
S1.  A diagnosis was rendered of acute low back pain with 
sciatica with segmental instability and herniated nucleus 
pulposus.  Since that time the veteran has continued to 
experience problems with his low back.

In an April 2003 VA clinic note, a physician stated that the 
veteran suffered from peripheral neuropathy and claudation.  
This physician states that "He suffered traumatic injury 
several years ago while in military service (to his left 
lower leg and lower back).  This may have contributed to his 
current condition.  A neurological specialist's opinion may 
be advisable.  However, my knowledge there is no way to rule 
out the possibility that his current neurological problems 
were at least partially due to his previous injury".

In December 2003 the veteran underwent a VA examination by an 
orthopedic surgeon.  A history of the alleged fall from a 
fire truck during service was recorded as was a history that 
the veteran suffered a "workman's compensation injury" to 
his back in 1986.  The examiner diagnosed the veteran with 
L4-L5 and L5-S1 herniated disc, treated by discectomy and 
arthrodesis.  The examiner stated that it was as likely as 
not that the problem with the veteran's back is not related 
to military service.  His rationale for the opinion was that 
the veteran "was able to work as a painter prior to this and 
has had a Workman's Compensation injury to his back".  

The veteran underwent another VA examination of his back in 
April 2006 by another VA orthopedic surgeon.  This examiner 
opined that the veteran's low back condition was not causally 
related to any incident of service.  Further, the examiner 
stated that the more likely etiologies for the veteran's low 
back condition would include (but not be limited to) his post 
service occupations, injuries, surgeries, chronic overweight 
condition, comorbidities, etc.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Court has provided extensive guidance for weighing medical 
evidence. 

Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by 
the examiners and whether or not, and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993); See 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Among 
the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

Here, the April 2003 opinion hinges completely on an 
undocumented injury that the veteran claims to have suffered 
during service from a fall from a fire truck.  While the 
veteran is competent to state that he fell during service and 
recollect that he felt back pain, there is no objective 
competent evidence of record as to the nature or extent of 
any back injury sustained at that time.  The April 2003 
medical opinion merely refers to this in-service event 
described by the veteran but neither the veteran nor the 
physician refers to clinical data or offers any objective 
supporting rationale for the opinion.  

The April 2003 opinion amounts to no more than pure 
speculation, as evident from the language used by the 
physician.  He states that the reported inservice injury 
"may" have contributed to the veteran's current back 
condition and that there was "no way to rule out" that his 
current condition was caused by that injury.  The Court has 
rejected medical opinions as being too speculative to provide 
the degree of certainty required for medical nexus evidence.  
In Bloom v.West, 12 Vet. App. 185 (1999), the Court found 
unpersuasive the unsupported physician's statement that the 
veteran's death "could" have been caused by his time as a 
prisoner of war.  In Stegman v. Derwinski, 3 Vet. App. 228 
(1992), the Court held that evidence favorable to the 
veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court found that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship.  

Due to the speculative nature of the April 2003 medical 
opinion, its lack of supporting rationale or reference to 
clinical data, and the physician's lack of review of the 
claims file, the Board finds the opinion to be of little 
probative value.  

However, the Board finds that both the December 2003 and the 
April 2006 opinions are of high probative value as to the 
etiology of the veteran's current back condition.  Both 
opinions were rendered by orthopedic surgeons.  Both opinions 
indicate that the physicians reviewed the claims file.  Both 
opinions provide detailed rationale based on the absence of 
treatment for any back injury during service or until after 
the post service injury.  In particular, the April 2006 
opinion extensively recounts and analyzes the veteran's past 
medical history at arriving at the conclusion that his 
current back condition is unrelated to service.  

Finally, even when assuming, but not conceding, that the 
veteran incurred an injury to the back during service, the 
preponderance of the evidence still weighs against his claim.  
The record fails to show the veteran's current back condition 
to be related to service by continuity of symptomatology.  
The discharge examination report was negative.  Over 14 years 
passed after discharge from service until the first evidence 
of treatment for any low back complaints, and that treatment 
immediately followed a post service injury.  In rendering a 
determination on the merits of a claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board is cognizant of the veteran's appellate assertions 
and his belief that his current back disorder is related to 
an in-service incident.  While the veteran is competent to 
describe observable events and symptoms, his assertion that 
his current low back condition is etiologically related to 
service is not competent evidence of such.  As a layperson, 
the veteran is not competent to give a medical opinion on the 
nature or etiology of a condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Given the aforementioned, the preponderance of the evidence 
demonstrates that the veteran's current low back condition 
did not have its onset during service and is otherwise 
unrelated to service, his claim must be denied.  Accordingly, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


